Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Pool in the phone call on 8/4/2022 and the email correspondence dated 8/8/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 3, 13 and 23 are cancelled by this amendment.
Claim 1.	A method of operating a staged combustion system in an aircraft gas turbine engine, comprising:
providing pilot injectors for rich combustion and main injectors for lean combustion in said staged combustion system;
identifying an atmospheric condition;
determining a ratio of pilot fuel flow rate for the pilot injectors to main fuel flow rate for the main injectors in response to the atmospheric condition;

wherein the determining step comprises:
identifying [[a]] the atmospheric condition to the effect that a model indicates that reducing [[the]] an optical depth of a condensation trail produced by the engine would reduce [[the]] a net warming impact of the condensation trail;
evaluating the ratio of pilot fuel flow rate to main fuel flow rate that varies soot production to reduce ice particle formation; [[and]]
wherein the evaluating step comprises:
obtaining a measurement of an ambient temperature from a temperature sensor;
in response to the ambient temperature being greater than a transition temperature, evaluating the ratio of pilot fuel flow rate to main fuel flow rate that decreases [[the]] an index of soot emissions;
in response to the ambient temperature being less than or equal to the transition temperature and a current index of soot emissions being less than a transition value, evaluating the ratio of pilot fuel flow rate to main fuel flow rate that increases the index of soot emissions;
in response to the ambient temperature being less than or equal to the transition temperature and the current index of soot emissions being greater than the transition value, evaluating the ratio of pilot fuel flow rate to main fuel flow rate that decreases the index of soot emissions; and
injecting fuel by the pilot injectors and the main injectors in accordance with said ratio to control the index of soot emissions caused by combustion of fuel therein.
Claim 4.	The method of claim 1, further comprising detecting the atmospheric condition using a measurement device, which comprises one or more of:
a humidity sensor configured to sense an atmospheric humidity;
an optical sensor configured to sense the formation, or not, of [[a]] the condensation trail.
Claim 10.	The method of claim 1, in which the determining step comprises:
identifying [[a]] the atmospheric condition to the effect that the model indicates that reducing or increasing [[an]] the optical depth of the condensation trail produced by the engine on the basis of a time-integrated effect of a persistent condensation trail over [[its]] the lifespan of the persistent condensation trail given a current atmospheric condition and a predicted future atmospheric condition would reduce the net warming impact of the persistent condensation trail.
Claim 11.	A gas turbine engine for an aircraft, comprising:
a staged combustion system having pilot injectors and main injectors;
a fuel metering system configured to control fuel flow to the pilot injectors and the main injectors; 
a fuel system controller configured to: identify an atmospheric condition; determine a ratio of pilot fuel flow rate for the pilot injectors to main fuel flow rate for the main injectors in response to the atmospheric condition; 
wherein the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by:
identifying [[a]] the atmospheric condition to the effect that reducing an optical depth of [[a]] the condensation trail would reduce a net warming impact of the condensation trail 
evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that varies soot production to reduce ice particle formation; 
wherein the evaluating step comprises:
obtaining a measurement of an ambient temperature from a temperature sensor;
in response to the ambient temperature being greater than or equal to a transition temperature, evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that decreases [[the]] an index of soot emissions;
in response to the ambient temperature being less than or equal to the transition temperature and a current index of soot emissions being less than a transition value, evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that increases the index of soot emissions;
in response to the ambient temperature being less than or equal to the transition temperature and the current index of soot emissions being greater than the transition value, evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that decreases soot production; and 
inject fuel by the pilot injectors and the main injectors in accordance with said ratio to control the index of soot emissions caused by combustion of the fuel therein.
Claim 14.	The gas turbine engine of claim 11, further comprising a measurement device configured to detect the atmospheric condition, the measurement device comprising one or more of:
a hygrometer configured to sense an atmospheric humidity;
an optical sensor configured to sense the formation, or not, of [[a]] the condensation trail.
Claim 20.	The gas turbine engine of claim 11, in which the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by:
identifying [[a]] the atmospheric condition to the effect that reducing or increasing the [[an]] optical depth of [[a]] the condensation trail produced by the engine  a time-integrated effect of a persistent condensation trail over [[its]] the lifespan of the persistent condensation trail given a current atmospheric condition and a predicted future atmospheric condition would reduce the net warming impact of the persistent condensation trail.

Claim 21. 	A gas turbine engine for an aircraft, comprising:
a staged combustion system having pilot injectors and main injectors;
a fuel metering system configured to control fuel flow to the pilot injectors and the main injectors; 
a fuel system controller configured to: identify an atmospheric condition; determine a ratio of pilot fuel flow rate for the pilot injectors to main fuel flow rate for the main injectors in response to the atmospheric condition; 
wherein the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by:
identifying [[a]] the atmospheric condition to the effect that increasing an optical depth of [[a]] the condensation trail would reduce a net warming impact of the condensation trail 
evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that varies soot production to increase ice particle formation;
wherein the evaluating step comprises:
obtaining a measurement of an ambient temperature from a temperature sensor;
in response to the ambient temperature being greater than a transition temperature, evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that increases [[the]] an index of soot emissions;
in response to the ambient temperature being less than or equal to the transition temperature and a current index of soot emissions being greater than a transition value, evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that increases the index of soot emissions;
in response to the ambient temperature being less than or equal to the transition temperature and the current index of soot emissions being less than or equal to the transition value, evaluating [[a]] the ratio of pilot fuel flow rate to main fuel flow rate that decreases the index of soot production; and 
inject fuel by the pilot injectors and the main injectors in accordance with said ratio to control the index of soot emissions caused by combustion of fuel therein.
Claim 24.	The gas turbine engine of claim 21, further comprising a measurement device configured to detect the atmospheric condition, the measurement device comprising one or more of:
a hygrometer configured to sense an atmospheric humidity;
an optical sensor configured to sense the formation, or not, of [[a]] the condensation trail.
Claim 26.	The gas turbine engine of claim 21, in which the fuel system controller is configured to determine the ratio of pilot fuel flow rate to main fuel flow rate by:
identifying [[a]] the atmospheric condition to the effect that reducing or increasing the [[an]] optical depth of [[a]] the condensation trail produced by the engine  a time-integrated effect of a persistent condensation trail over [[its]] the lifespan of the persistent condensation trail given a current atmospheric condition and a predicted future atmospheric condition would reduce the net warming impact of the persistent condensation trail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741